CAMPBELL, Judge,
dissenting.
I dissent. The record reflects that appellant’s request for the Crime Stoppers report at trial was grounded solely on Rule 614 of the Texas Rules of Criminal Evidence. Therefore, appellant may not assert a different legal theory (i.e., Fourteenth Amendment due process) on appeal. Tex.R.App.Proc. 52(a); Rezac v. State, 782 S.W.2d 869, 870 (Tex.Crim.App.1990). This Court should not reach out and decide a case on a legal theory not raised at trial.
I would affirm the judgment of the court of appeals.
McCORMICK, P.J., and WHITE, J., join.